J-A20025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DENNIS MOORE                               :
                                               :
                       Appellant               :   No. 2495 EDA 2021

            Appeal from the PCRA Order Entered November 23, 2021
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-0006751-2016


BEFORE:      BENDER, P.J.E., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY STABILE, J.:                           FILED NOVEMBER 7, 2022

        Appellant, Dennis Moore, appeals from the November 23, 2021 order

entered in the Court of Common Pleas of Philadelphia County, dismissing his

petition for collateral relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Appellant argues that the PCRA court

erred in dismissing his petition in light of trial counsel’s ineffectiveness for,

inter alia, failing to ensure the presence of a witness at Appellant’s trial, and

because PCRA counsel was ineffective for failure to raise trial counsel’s

ineffectiveness. Following review, we affirm.

         As the PCRA court explained, 37-year-old Julius Fleming was found shot

to death on August 6, 2013 on Agate Street in Philadelphia. Although the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A20025-22


decedent had alcohol and PCP in his system, the cause of his death was

multiple gunshot wounds, including two to his head. Appellant was arrested

on June 2, 2016 and was charged with Fleming’s murder as well as various

firearms violations. Rule 1925(a) Opinion, 1/25/22, at 1.1

       The trial court summarized testimony presented at trial, which this Court

incorporated in its memorandum on direct appeal, as follows:

       At trial, Kenyatta Lyons testified that on August 6, 2013, she lived
       on the 3300 block of Agate Street. During the night-time hours,
       she had gone around the corner from her home to a convenience
       store. She returned to Agate Street where she saw [Appellant],
       whom she had known for about nine years. They chatted for
       about 10 minutes. She walked the distance of four or five houses
       toward her home. She turned around and saw [Appellant] shoot
       Julius Fleming about five or six times. She said that the final shot
       was to Mr. Fleming’s head.

       Ms. Lyons stated that she did not report the incident to the police
       because she felt that her life could be in danger. On March 18,
       2016, the police approached her near her home and took her to
       homicide headquarters. She gave a signed statement to the
       police. She identified photographs of [Appellant] and Julius
       Fleming.

       Janice Fioravanti testified that on August 6, 2013, at about 11
       p.m., she was inside her home on Agate Street when she heard
       what sounded like five firecrackers. She went outside and saw a
       man drive away on a bicycle. She found the body of Julius
       Fleming. She was taken to homicide headquarters where she
       gave a written statement and was shown some photographs. She
       thought that she recognized one photograph, but was not 100 per
       cent sure that the photograph was that of the man on the bicycle.



____________________________________________


1 While the PCRA court identifies the victim as “Julius Flemming,” we have
adopted the spelling (Fleming) that appears in the trial court’s opinion, which
a panel of this Court quoted on direct appeal.

                                           -2-
J-A20025-22


      Edward Jaje testified that on August 6, 2013, he was inside his
      home on the 3300 block of Agate Street, when he heard three
      shots, followed after a pause by two or three more shots. He
      looked out the window and saw a man stuffing something into his
      pants pocket and running to the house next door. He saw the
      man get on a bicycle and ride away. Mr. Jaje went outside where
      he saw Janice Fiorvante [sic] and the body of his neighbor, Julius
      Fleming.

      Mr. Jaje gave a statement to police. Because he was afraid of
      retaliation, Mr. Jaje did not tell police that he had recognized the
      shooter. Sometime after the shooting, Mr. Jaje moved to another
      neighborhood. About three years after the shooting, police again
      interviewed Mr. Jaje, who then identified [Appellant] in a photo
      array. In the course of his testimony, . . . Mr. Jaje identified
      [Appellant] as the shooter.

      Dr. Albert Chu of the Medical Examiner’s office testified that Julius
      Fleming died from multiple gunshot wounds and that the manner
      of death was homicide. He said that the decedent had sustained
      five gunshot wounds—to the forehead, right lower jaw, head,
      chest and right shoulder.

      A document from the Pennsylvania State Police was introduced
      into evidence certifying that [Appellant] was not licensed to carry
      a firearm in Pennsylvania.

      [Appellant's] aunt, Charlese Lee, testified that [Appellant] had a
      “very good” reputation for being a peaceful, nonviolent individual.
      [Appellant] did not testify.

Commonwealth v. Moore, 3119 EDA 2017, unpublished memorandum at 1-

3 (Pa. Super. filed November 21, 2018) (quoting Trial Court Opinion, 1/10/18,

at 2-5) (citations to record omitted).

      On August 16, 2017, at the conclusion of Appellant’s trial before the

Honorable Steven R. Geroff, the jury returned a guilty verdict on all charges.

Appellant was sentenced to life without possibility of parole for first-degree




                                      -3-
J-A20025-22


murder and other concurrent sentences for the firearms violations.        Rule

1925(a) Opinion, 1/25/22, at 1-2.

        Appellant filed an appeal to this Court after his post-sentence motions

were denied. We affirmed his judgment of sentence on November 21, 2018

and our Supreme Court denied his petition for allowance of appeal on May 7,

2019.     See Commonwealth v. Moore, 3119 EDA 2017, unpublished

memorandum (Pa. Super. filed November 21, 2018), appeal denied, 603 EAL

2018 (Pa. 2019). Rule 1925(a) Opinion, 1/25/22, at 2.

        Appellant filed a timely pro se PCRA petition on February 14, 2020.

Because Judge Geroff was no longer assigned to the criminal division, the

PCRA case was assigned to the Honorable Tracy Brandeis-Roman. On August

27, 2020, Earl G. Kauffman, Esq., was appointed as counsel and, on

September 27, 2020, filed a Finley2 no-merit letter.         Appellant filed a

response and counsel filed another Finley letter on March 2, 2021, in which

he supplemented his earlier letter, addressing the issues raised in Appellant’s

response. Counsel also filed a motion to withdraw. Id.

        Appellant filed a response to the supplemented Finley letter, raising

three additional issues he considered meritorious. On July 31, 2021, counsel

responded to Appellant’s filing. Id.




____________________________________________


2   Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988).

                                           -4-
J-A20025-22


       On September 21, 2021, the PCRA court issued a Rule 907 Notice of its

intent to dismiss Appellant’s petition without a hearing. Although Appellant

filed a pro se request for additional time to respond, he did not file a response

to the Rule 907 Notice before the PCRA court issued its order on November

23, 2021, dismissing the petition and granting counsel’s motion to withdraw.

The order further directed that counsel be appointed for direct appeal.

       On November 30, 2021, Stephen T. O’Hanlon, Esq., filed a timely notice

of appeal. On December 2, 2021, the PCRA court ordered a statement of

errors pursuant to Pa.R.A.P. 1925 and counsel complied by filing a Rule

1925(b) statement on December 21, 2021.3 Id. at 2-3.

       Appellant presents one issue for our review:

       1. Did the PCRA court err in dismissing Appellant’s PCRA petition
          without a hearing when the PCRA court’s dismissal was not
          supported by the record and free from legal error because
          PCRA counsel was ineffective for failing to address or raise trial
          counsel’s ineffectiveness for failing to ensure the presence of
          Steven Lyons at trial and for failing to obtain and present
          evidence that Mr. Lyons received a favorable sentencing
          reduction and/or lack of prosecution for initiating cooperation
          against Appellant and Mr. Lyons’ relevant docket is sealed,
          when Kenyatta Lyons cooperated in order to help her brother
          Steven Lyons as above, when other witnesses recanted and/or
          did not see the actual shooting of Decedent, and when this
          effectively denied Appellant, an individual with good character,
          the opportunity to properly confront his accusers at trial?

Appellant’s Brief at 4 (some capitalization omitted).
____________________________________________


3 Despite the pending appeal before this Court filed by counsel for Appellant,
the docket reflects that Appellant filed a pro se Amended PCRA petition on
December 10, 2021.


                                           -5-
J-A20025-22



       On appeal from the dismissal of a PCRA petition, we “examin[e] whether

the PCRA court’s findings of fact are supported by the record, and whether its

conclusions of law are free from legal error.” Commonwealth v. Busanet,

54 A.3d 35, 45 (Pa. 2012). “Our scope of review is limited to the findings of

the PCRA court and the evidence of record, viewed in the light most favorable

to the party who prevailed in the PCRA court proceeding.” Id.

       With respect to review of ineffectiveness claims:

       It is well-settled that counsel is presumed to have been effective
       and that the petitioner bears the burden of proving counsel’s
       alleged ineffectiveness. Commonwealth v. Cooper, 596 Pa.
       119, 941 A.2d 655, 664 (2007). To overcome this presumption,
       a petitioner must establish that: (1) the underlying substantive
       claim has arguable merit; (2) counsel did not have a reasonable
       basis for his or her act or omission; and (3) the petitioner suffered
       prejudice as a result of counsel’s deficient performance, “that is,
       a reasonable probability that but for counsel’s act or omission, the
       outcome of the proceeding would have been different.” Id. A
       PCRA petitioner must address each of these prongs on
       appeal. See Commonwealth v. Natividad, 595 Pa. 188, 938
       A.2d 310, 322 (2007) (explaining that “appellants continue to
       bear the burden of pleading and proving each of
       the Pierce[4] elements on appeal to this Court”). A petitioner’s
       failure to satisfy any prong of this test is fatal to the
       claim. Cooper, 941 A.2d at 664.

Commonwealth v. Wholaver, 177 A.3d 136, 144 (Pa. 2018).




____________________________________________


4 Commonwealth v Pierce, 786 A.2d 203, 213 (Pa. 2001) (reiterating the
well-settled elements of the ineffectiveness test, as rephrased in Cooper and
quoted in this excerpt from Wholaver).


                                           -6-
J-A20025-22


      Appellant’s stated issue reflects a layered claim of ineffective assistance,

calling into question the effectiveness not only of trial counsel but also of PCRA

counsel. We note that in Commonwealth v. Bradley, 261 A.3d 381 (Pa.

2021), our Supreme Court held that “a PCRA petitioner, may after a PCRA

court denies relief, and after obtaining new counsel . . ., raise claims of PCRA

counsel’s ineffectiveness at the first opportunity to do so, even if on appeal.”

Id. at 401 (footnote omitted).        Here, the PCRA court denied relief and

Appellant’s new counsel is raising a claim of PCRA counsel ineffectiveness.

Therefore, a claim of PCRA counsel ineffectiveness is properly before this

Court. However, in order to prove that PCRA counsel was ineffective for failing

to assert trial counsel’s ineffectiveness, Appellant must first establish that trial

counsel was ineffective. See, e.g., Commonwealth v. Paddy, 15 A.3d 431,

443 (Pa. 2011) (to prevail on a layered claim of ineffectiveness, “a PCRA

petitioner must present argument as to each of the three prongs of the Pierce

test for each layer of allegedly ineffective representation.”).

      Appellant’s assertion of trial counsel ineffectiveness relates to trial

counsel’s alleged failure to secure the presence of Steven Lyons at trial and

counsel’s failure to present evidence that Steven Lyons received a favorable

sentence reduction or avoided prosecution by initiating the cooperation of his

sister, prosecution witness Kenyatta Lyons.

      Rejecting this claim as meritless, the PCRA court explained:

      First, despite not calling Steven Lyons as a witness, trial counsel
      explored the theory that Kenyatta Lyons was providing false

                                       -7-
J-A20025-22


     testimony in order to help her brother. This appears to be an
     indirect method by which Appellant is trying to attack the
     credibility of Kenyatta Lyons. Second, even if Appellant did prove
     that Kenyatta Lyons provided false testimony in order to help her
     brother, it would not address the testimony provided by witnesses
     Janice Fioravanti, Edward Jaje, or Dr. Albert Chu.

Rule 1925(a) Opinion, 1/25/22, at 4.

     Further:

     “In order to make a claim of ineffectiveness for failure to interview
     and/or present a witness, appellant must prove: (1) the existence
     and availability of the witness; (2) counsel’s awareness of, or duty
     to know of the witness; (3) the witness’ willingness and ability to
     cooperate and appear on behalf of appellant; and (4) the necessity
     of the proposed testimony in order to avoid prejudice.”
     Commonwealth v. Hall, 701 A.2d 190, 201 (Pa. 1997). “A
     failure to satisfy any prong of the test for ineffectiveness will
     require rejection of the claim.” Commonwealth v. Fulton, 830
     A.2d 567, 572 (Pa. 2003). . . .

     At best, Appellant would only be able to meet the first two prongs
     of the Hall test. Steven Lyons could have been brought from
     prison to testify at Appellant’s trial, and trial counsel conducted
     his cross-examination of Sergeant Wilkins on what information
     was provided to police by Kenyatta Lyons and Steven Lyons,
     therefore trial counsel would have been aware of the existence of
     the witness. However, Appellant failed to meet the third or fourth
     prongs of the Hall test. If Steven Lyons truly did lie about
     Appellant to his sister in order to obtain relief from his prison
     sentence, then Appellant fails to explain why Steven Lyons would
     ruin his attempt to obtain relief from his sentence by then
     testifying “truthfully” at Appellant’s trial. In fact, Appellant did not
     provide an affidavit from Steven Lyons stating that he is willing to
     testify that he gave false information to the police against
     Appellant in order to obtain relief from his own sentence or an
     explanation as to why Appellant was unable to produce Steven
     Lyons to testify currently. Considering that Sergeant Wilkins was
     cross-examined regarding what information Steven Lyons had
     provided, calling Steven Lyons to testify to the same information
     at trial was not necessary.




                                      -8-
J-A20025-22


Id. at 5-6.   The PCRA court then set forth excerpts of Sergeant Wilkins’

testimony at trial in which he discussed his interview of Kenyatta Lyons that

was prompted by a phone call indicating that Steven Lyons had information

about a Philadelphia homicide. PCRA Opinion, 1/25/22, at 6-8. The PCRA

court then observed:

      As can be seen, trial counsel used his cross-examination of
      Sergeant Wilkins to attack the credibility of Kenyatta Lyons and
      Steven Lyons. By having Sergeant Wilkins testify that Steven
      Lyons had called Detective Gaul from prison with information
      regarding the homicide for which Appellant was charged, trial
      counsel cast doubt on the credibility of both Steven Lyons and
      Kenyatta Lyons and exposed a major bias both individuals had in
      providing this information to police. Finally, even if trial counsel
      had managed to undermine the credibility of Steven Lyons and
      Kenyatta Lyons, it would not have changed the end result of
      Appellant’s trial.

Id. at 8.

      The PCRA court proceeded to summarize the testimony of additional

witnesses who identified Appellant as the shooter and noted counsel’s effective

cross-examination challenging the credibility of the witnesses. Id. at 9-13.

The court noted:

      Although Appellant addresses issues with other witnesses in his
      PCRA petition and his opposition to PCRA counsel’s Finley letter,
      Appellant focuses entirely on Kenyatta Lyons and Steven Lyons on
      appeal. Due to the fact that other witnesses testified against
      Appellant, Appellant’s focus on Steven and Kenyatta is insufficient
      to warrant relief. Even if both Steven Lyons and Kenyatta Lyons
      were proven to not be credible, Appellant has not managed to
      prove that the other witnesses who testified against him did not
      testify credibly. As a result, even if Appellant could prove his
      allegations against Steven Lyons and Kenyatta Lyons, it would not
      warrant relief. Therefore, Appellant’s issue is meritless.


                                     -9-
J-A20025-22


Id. at 13.

      We conclude the PCRA court’s findings of fact, viewed in the light most

favorable to the Commonwealth, are supported by the record and that it

reached the correct legal conclusion when it determined that Appellant’s claim

of trial counsel ineffectiveness lacked arguable merit. Because the failure to

satisfy any prong of the Pierce test is fatal to the claim, see Wholaver, 177

A.3d at 144, Appellant’s claim of trial counsel ineffectiveness fails.

      With respect to the claim of PCRA counsel ineffectiveness, to prevail on

a layered claim, an appellant must present argument as to each of the three

prongs of the Pierce test for each layer of allegedly ineffective representation.

Paddy, 15 A.3d at 443 (citations omitted). Where, as here, Appellant cannot

prove that his claim of trial counsel ineffectiveness had arguable merit, then

Appellant’s “derivative claim of [PCRA] counsel ineffectiveness of necessity

must fail, and it is not necessary for the court to address the other two prongs

of the Pierce test as applied to [PCRA] counsel.”       Id. (citations omitted).

Appellant is not entitled to relief on his claim of PCRA counsel ineffectiveness.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/2022

                                     - 10 -